 282DECISIONSOF NATIONAL LABOR RELATIONS BOARDBellFoundry CompanyandWholesaleDeliveryDrivers and Salesmen Local 848,InternationalBrotherhood of Teamsters,Chauffeurs,Ware-housemen&Helpers of America.Case 21-CA-2405229 January 1986DECISION AND ORDERBy CHAIRMAN DOTSON ANDMEMBERSDENNIS AND BABSONUpon a charge filed by the Union 24 July 1985,theGeneral Counsel of the National Labor Rela-tionsBoard issued a complaint 9 August 1985against the Company, Bell Foundry Company, al-leging that it has violated Section 8(a)(5) and (1) ofthe National Labor Relations Act.The complaint alleges that on 26 June 1985, fol-lowing a Board election in Case 21-RC-16868, theUnion was certified as the exclusive collective-bar-gaining representative of the Company's employeesin the unit found appropriate. (Official notice istaken of the "record" in the representation pro-ceeding as defined in the Board's Rules and Regu-lations, Secs. 102.68 and 102.69(g), amended Sept.9, 1981, 46 Fed.Reg. 45922 (1981);FrontierHotel,265 NLRB 343 (1982).) The complaint further al-leges that since 15 July 1985 the Company has re-fused to bargain with the Union. On 14 August1985 the Company filed its answer admitting inpart and denying in part the allegations in the com-plaint.On 10 October 1985 the General Counsel filed aMotion for Summary Judgment. On 15 October1985 the Board issued an order transferring theproceeding to the Board and a Notice to ShowCause why the motion should not be granted. On29 October 1985 the Company filed a brief withthe Board opposing the General Counsel's motion.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentIn its answer to the complaint, the Companyadmits that the Union was certified by the Board asbargaining representative of its employees in an ap-propriate unit and that it has refused to bargainwith the Union. However, in its answer and briefin opposition to the General Counsel's motion, theCompany contends that the Board's delay in direct-ing a hearing on its objection in Case 21-RC-16868amounted to a denial of due process and that ahearing is necessary to determine what effect, ifany, the delay may have had on the testimony ofthe Company's witnesses in the above representa-278 NLRB No. 44tion hearing. It further contends that a high turn-over rate among its unit employees affords it a rea-sonable basis for doubting the Union's majoritystatus and that it is entitled to a hearing to presentevidence to rebut the presumption of the Union'smajority status.The record, including the record in Case 21-RC-16868, reveals that on 29 October 1981 theCompany, following an election in the above repre-sentation case, filed objections to the election.' On9 December 1981 the Regional Director for Region21 issued a Report on Objections recommendingthat the Company's objections be overruled in theirentirety, and that the Union be certified as the col-lective-bargaining representative of the Company'sunit employees. On 22 December 1981 the Compa-ny filed timely exceptions to the Regional Direc-tor's report with the Board.On 31 January 1985 the Board, in an unpublisheddecision, directed that a hearing be held to resolveissues raised by the Company's Objection 1, andadopted the Regional Director's recommendationto overrule the remaining objections.Following a hearing on the Company's Objec-tion 1, the hearing officer on 4 April 1985 issued areport recommending that the objection be over-ruled and that the Board issue a Certification ofRepresentative.On 16 April 1985 the Companyfiled timely exceptions to the hearing officer'sreport excepting, inter alia, "to the delay in theBoard's processes" in directing a hearing on its ob-jection.2On 26 June 1985 the Board issued an un-published decision fording no merit to the Compa-ny's exceptions, adopting the hearing officer's rec-ommended overruling of the Company's Objection1,and certifying the Union as the exclusive bar-gaining representative of the Company's unit em-ployees.By letter dated 9 July 1985 the Union requestedthat the Company bargain with it concerning theterms and conditions of employment of employeesin the unit certified by the Board on 26 June 1985.For the above-stated reasons the Company, on 15July 1985, refused, and is continuing to refuse, tobargain with the Union.It is well settled that in the absence of newly dis-covered and previously unavailable evidence or1The Company filed four objections Objection I alleged that unionofficials and supporters threatened employees with violence and reprisalsif they did not support the Union and its activities; Objection 2 allegedthat union officials forced employees to sign authorization cards, Objec-tion 3 alleged that the Union, at a meeting 24 hours prior to the election,promised employees certain benefits to obtain their support; and Objec-tion°4 alleged certain misconduct by the Board agent supervising theelection.2Although it excepted generally to the Board's delay in directing ahearing on its objection, the Company presented no argument in its briefin support of that exception BELL FOUNDRY CO.283special circumstances, a respondent in, a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigate issues that were or could have beenlitigated in a prior representation proceeding. SeePittsburghGlass Co. v.NLRB,313 U.S. 146, 162(1941); Secs. 102.67(fj and 102.69(c) of the Board'sRules and Regulations.All issues raised by the Company were or couldhave been litigated in the prior representation.pro-ceeding. The Company does not offer to adduce ata hearing any newly discovered and previously un-available evidence, nor does it allege any. specialcircumstances3 that would require the Board to re-examine the decision made in the representationproceeding.We therefore find that the Companyhas not raised any issue that is properly litigable inthis ' unfair labor practice proceeding. Accordinglywe grant the Motion for Summary Judgment.4 -On the entire record, the Boardmakesthe fol-lowingFINDINGS OF FACT1.JURISDICTIONThe Company is a California corporation en-gaged in the operation of a foundry in South Gate,California. In the course and conduct of its busi-ness, the Company annually purchases and receivesgoods and products valued in excess of $50,000 di-rectly from suppliers located outside the State ofCalifornia.We find that the Companyis`an em-ployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act and that the Unionis ,a labor organization within the meaning of Sec-tion 2(5) of the Act.II.ALLEGED UNFAIR LABOR PRACTICESA. The CertificationFollowing the election held on 23 October 1981,the Union was certified on 26 June 1985 as the col-lective-bargaining representative of the employeesin the following appropriate unit:All production and maintenance employees,shipping and receiving employees, warehouse-men and truck drivers employed by the Em-3The Company's contention, that it is entitled to a hearing to deter-mine if the Union still retains a majority support due to an alleged highturnover rate among unit employees, is without merit. A union's contin-ued majority status is conclusively presumed' to exist for 1 year from thedate of certification and employee turnover does not justify an employ-er's refusal to bargainWashington Street Foundry,268 NLRB 338 (1983),Golden Coach,266 NLRB 62, 64 (1983)4Member Babson did not participate in the underlying representationproceeding. In joining his colleagues in granting the General Counsel'sMotion For Summary Judgment, he notes that, to the extent that theCompany attacks the underlying representation proceeding, it is not enti-tled to litigate in this proceeding issues which could have been or werelitigated in the underlying proceeding`ployer at its facilities located in South Gate,California;excludingall-otheremployees,office clerical employees,professional employ-ees, guards and supervisors as defined in theAct.The Unioncontinuesto be the exclusiverepresent-ative underSection_ 9(a) of the Act.B. RefusaltoBargainSince .9 July 1985 the Union has requested theCompany to bargain, and since 15 July 1985 theCompany has refused.We find that this refusalconstitutes an-unlawful refusal to bargain in viola-tion of Section 8(a)(5) and (1) of the Act.CONCLUSIONS OF LAWBy refusing on and after 15 July 1985 to bargainwith the Union as the exclusive collective-bargain-ing representative of employees in the appropriateunit, the Company has engaged in unfair laborpractices affecting -commerce within the - meaningof Section 8(a)(5) -and (1) and Section 2(6) and (7)of the Act.REMEDYHaving found that the Respondent has violatedSection 8(a)(5) and (1) of the Act, we shall order itto cease and desist, -to bargain on request with theUnion, and, if an understanding is- reached; toembody theunderstanding-in a signed agreement.To ensure that the employees are accorded theservices of their selected bargaining agent for theperiod provided by law, we shalt construe the ini-tial period of the certification .as beginning the datethe-Respondent `begins to bargain in good faithwith the Union.Mar-Jac' Poultry Co.,136 NLRB785 (1962);Lamar Hotel,140NLRB 226, 229(1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert.denied 379 U.S. 817 (1964);Burnett ConstructionCo., 149 NLRB 1419, 1421 (1964), enfd. 350 F.2d57 (10th Cir. 1965).ORDERThe National Labor Relations Board orders thattheRespondent, Bell Foundry Company, SouthGate, California, its officers,agents,successors, andassigns, shall1.Cease and desist from(a)Refusing to bargain with Wholesale DeliveryDrivers andSalesmenLocal 848,InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men & Helpers of America as the exclusive bar-gaining representative of the employees- in the bar-11 1gaining unit.1 284DECISIONSOF NATIONAL,LABOR RELATIONS BOARD(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)On request, bargain with the Union as the ex-clusive representative of the employees in the fol-lowing appropriate unit on terms and conditions ofemployment and, if an understanding is reached,embody the understanding in a signed agreement:All productionandmaintenanceemployees,shipping and receiving employees, warehouse-men and truck drivers employed by the Em-ployer at its facilities located in South Gate,California;excludingallotheremployees,office clerical employees, professional employ-ees, guards and supervisors as defined in theAct.(b) Post at its facility in South Gate, California,copies of the attached notice marked "Appendix."5Copies of the notice, on forms provided by the Re-gionalDirector for Region 21, after being signedby the Respondent's authorized representative,shallbe posted by the Respondent immediatelyupon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not-altered, defaced,or covered by any othermaterial.5 If this Orderisenforcedby a judgment of a United States court ofappeals, the words in thenotice reading"Posted by Order of theNation-alLabor RelationsBoard" shall read"PostedPursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order ofthe NationalLabor Relations Board "(c)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT refuse to bargain with WholesaleDelivery Drivers and Salesmen Local 848, Interna-tional Brotherhood of Teamsters, Chauffeurs, War-ehousemen & Helpers of America as the exclusiverepresentative of the' employees in the bargainingunit.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL, on request, bargain with the Unionand put in writing and sign any agreement reachedon terms and conditions of employment for ouremployees in the bargaining unit:All production and maintenance employees,shipping and receiving employees, warehouse-men and truck drivers employed by the Em-ployer at its facilities located in South Gate,California;excludingallotheremployees,office clerical employees, professional employ-ees, guards and supervisors as defined in theAct.BELL FOUNDRY COMPANY